Citation Nr: 0810572	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  06-07 106A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection arthritis, upper and 
lower extremities.

3.  Entitlement to service connection for osteoarthritis, 
lumbar area (claimed as back pain due to trauma).

4.  Entitlement to service connection for tuberculosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION


This claim is on appeal from the Manila, Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The appellant had service in the Philippine Commonwealth 
Army from October 1941 to April 1942 and the Regular 
Philippine Army from April 1945 to November 1945.

2.  On August 3, 2007, the Board was notified by the Manila 
RO that the appellant died on July [redacted], 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of his claims.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.


ORDER

The appeal is dismissed.



		
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


